Case 19-01327-hb              Doc 45       Filed 07/26/19 Entered 07/26/19 12:23:01                         Desc Main
                                           Document      Page 1 of 2


                                       UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF SOUTH CAROLINA



In Re:                                         )        Case Number 19-01327-HB

Travinia Italian Kitchen at Leesburg, LLC, )            Chapter 7

                             Debtor.           )

                                       ORDER AUTHORIZING SALE OF ASSETS

           This proceeding comes before the Court on the application of John K. Fort, Chapter 7 Trustee, for authority
to sell, free and clear of liens, the estate's interest in all scheduled assets of the Debtor except cash, cash equivalents
and any avoidance actions under the Bankruptcy Code (including actions under 11 U.S.C. §547 and 11 U.S.C.
§548), to include, but not limited to all furniture, fixtures, equipment, inventory, intellectual property, and leases,
filed March 7, 2019 (Docket #5).

          The Court has been informed that all parties in interest have been notified of the intention to sell said
property and that no objection to the proposed sale has been received or filed by any party with the Court, except by
Reinhart Foodservice, LLC (Docket #22). Reinhart Foodservice, LLC has an administrative claim and has reached
an agreement with the Trustee and withdraws its objection. Reference is made to the Order of Settlement with
Reinhart Foodservice, LLC (Docket #33). The Trustee has represented to the Court that such sale is in the best
interest of creditors of the estate.

          A hearing was held on July 2, 2019. The Trustee represented to the Court that First Reliance Bank, a
creditor with a security interest in the assets being sold, now consents to the sale on the following conditions: The
sales price will be $250,000.00. First Reliance Bank will receive $125,000.00. Rappaport Management Company
will receive $72,500.00. The estate will receive $52,500.00.

          It is therefore,

          ORDERED, ADJUDGED, AND DECREED, that the Trustee is authorized to sell and to convey the
estate's interest in the above-described property, and that the liens and administrative claims claimed by the above-
named creditors shall be paid from the proceeds as provided in the Notice and Application to Sell Free and Clear of
Liens and Orders of Settlement referenced above,

         AND IT IS SO ORDERED.



  FILED BY THE COURT
      07/26/2019




                                                                 US Bankruptcy Judge
                                                                 District of South Carolina



   Entered: 07/26/2019


                                                           -2-
Case 19-01327-hb         Doc 45     Filed 07/26/19 Entered 07/26/19 12:23:01   Desc Main
                                    Document      Page 2 of 2


Page 2
ORDER AUTHORIZING SALE OF ASSETS
Travinia Italian Kitchen at Leesburg, LLC
19-01327



We Consent:



___/s/_Donna Faye Shetley_______
Donna Faye Shetley
Johnson, Smith Hibbard and Wildman Law Firm, LLP
Post Office Drawer 5587
Spartanburg, SC 29304-5587
Reinhart Foodservices, LLC


___/s/ Dana M. Lahey___________
Dana M. Lahey
The Geheren Firm
100 Williams Street
Greenville, SC 29601
First Reliance Bank



__/s/ Geoffrey Swanson__________
Geoffrey Swanson
Rappaport Management Company
8405 Greensboro Dr. 8th Fl
McLean, VA 22102



__/s/ John K. Fort ________
John K. Fort
Chapter 7 Trustee
P.O. Box 789
Drayton, SC 29333




                                                   -3-
